Case 5:17-cv-00002-JGB-KK Document 49-11 Filed 10/11/18 Page 1 of 7 Page ID #:1955




              Exhibit K




                                                                      MCH - 000043
Case 5:17-cv-00002-JGB-KK Document 49-11 Filed 10/11/18 Page 2 of 7 Page ID #:1956




                                                                      MCH - 000044
Case 5:17-cv-00002-JGB-KK Document 49-11 Filed 10/11/18 Page 3 of 7 Page ID #:1957




                                                                      MCH - 000045
Case 5:17-cv-00002-JGB-KK Document 49-11 Filed 10/11/18 Page 4 of 7 Page ID #:1958




                                                                      MCH - 000046
Case 5:17-cv-00002-JGB-KK Document 49-11 Filed 10/11/18 Page 5 of 7 Page ID #:1959




                                                                      MCH - 000047
Case 5:17-cv-00002-JGB-KK Document 49-11 Filed 10/11/18 Page 6 of 7 Page ID #:1960




                                                                      MCH - 000048
Case 5:17-cv-00002-JGB-KK Document 49-11 Filed 10/11/18 Page 7 of 7 Page ID #:1961




                                                                      MCH - 000049
